Case 5:19-cv-00105-EEF-MLH Document 6 Filed 03/11/19 Page 1 of 1 PageID #: 111




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

CLINTON STRANGE                                 CIVIL ACTION NO. 19-0105

VERSUS                                          JUDGE ELIZABETH ERNY FOOTE

ETHOS DATA MANAGEMENT, INC., ET AL.             MAGISTRATE JUDGE HORNSBY

                                       ORDER

      Plaintiff’s motion to dismiss Defendants Ethos Data Management, Inc. and James

McManus [Record Document 5] is GRANTED. IT IS ORDERED that all claims against

Ethos Data Management, Inc. and James McManus are DISMISSED WITH

PREJUDICE. Plaintiff’s claims against Colby Galuska are unaffected by this order.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ____
                                                              8th day of

March, 2019.

                                         _________________________________
                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE




                                          1
